Citation Nr: 0217948	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  96-18 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1954.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2002, the Board sought 
additional development of this claim. 


FINDING OF FACT

In December 2002, prior to the promulgation of a decision 
in the appeal, the Board received specific written 
notification from the veteran that she was withdrawing her 
appeal to the Board.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the veteran 
have been met.
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.202, 20.204(b) and (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the 
appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

In December 2002, prior to the promulgation of a decision 
in the appeal, the Board received specific written 
notification from the veteran that she was withdrawing her 
appeal to the Board.  Accordingly, the sole issue before 
the Board at this time is dismissed.


ORDER

The appeal is dismissed.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

